     Case 1:20-cv-00625-NONE-EPG Document 28 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE DESHAWN BARNES,                         Case No. 1:20-cv-00625-NONE-EPG (PC)

12                      Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                     FOR DEFAULT
13          v.
                                                     (ECF No. 27)
14   VAN NESS,

15                      Defendant.

16

17

18          Antoine Barnes (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983.

20          On November 12, 2020, Plaintiff filed a request for the Court to rule in his favor on

21   default, which the Court construes as a motion. (ECF No. 27). Plaintiff correctly points out that

22   Defendant failed to timely file his responsive pleading, and that the Court extended his deadline

23   to do so. Plaintiff then appears to allege that Defendant failed to file his responsive pleading by

24   the Court ordered deadline. However, Plaintiff is incorrect. The Court gave Defendant until the

25   close of business on October 30, 2020, to file his responsive pleading (ECF No. 23), and

26   Defendant filed an answer on October 29, 2020 (ECF No. 25). Thus, Defendant was in

27   compliance with this Court’s order and not in default at the time Plaintiff filed this motion.

28          Accordingly, IT IS ORDERED THAT Plaintiff’s request for the Court to rule in his favor
                                                         1
     Case 1:20-cv-00625-NONE-EPG Document 28 Filed 11/13/20 Page 2 of 2


 1   on default, which the Court construes as a motion, is DENIED.1

 2
     IT IS SO ORDERED.
 3

 4       Dated:       November 13, 2020                                   /s/
                                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
              1
               In the motion, Plaintiff also makes allegations regarding the conduct of deputies at Monterey County Jail.
27   However, this case is not proceeding against any deputies at Monterey County Jail. If Plaintiff believes his rights are
     being violated by deputies at Monterey County Jail he may file a separate action against those deputies.
28
                                                                2
